DEPARTMENT OF HEALTH & HUMAN SERVICES
Centers for Medicare & Medicaid Services
7500 Security Boulevard, Mail Stop S2-26-12
Baltimore, Maryland 21244-1850

SMDL#14-003
ACA# 31

April 16, 2014
RE:

Family Planning and Family Planning Related
Services Clarification

Dear State Medicaid Director:
This letter is intended to provide clarification regarding the coverage of family planning-related
services provided to individuals eligible under the optional categorically needy state plan group
created by section 2303 of the Affordable Care Act. Individuals who would qualify under this
new family planning eligibility group, if the state elects to offer it, are defined as individuals
(men and women) who are: 1) not pregnant, and 2) whose income does not exceed the income
eligibility level established by the state plan. This state option was effective March 23, 2010.
Background
Family planning services receive Federal financial participation at an enhanced rate of 90
percent, while family planning related services are matched at the states’ regular Federal medical
assistance percentage. The Affordable Care Act indicates that family planning related services
are considered those medical, diagnosis and treatment services provided “pursuant to” a family
planning visit. The Centers for Medicare & Medicaid Services (CMS) issued earlier guidance on
family planning related services in a letter to State Medicaid Directors on July 2, 2010, which
indicated that these services were to be provided as part of or as follow up to a family planning
visit. We are providing additional clarification on how family planning related services are to be
provided “pursuant to” a family planning service.
Clarification of Family Planning-Related Services
Sound clinical practice and the provision of high-quality, comprehensive care dictates that
specific family planning services are provided along with certain family planning-related
services. The United States Preventive Services Task Force recommends “high-intensity
behavioral counseling to prevent sexually transmitted infections (STI) for all sexually active
adolescents and for adults at increased risk for STIs” (where increased risk includes patients with
an active STI). 1 In addressing the needs of a patient with an active STI, providers will, as a
matter of course, provide behavioral counseling on contraceptives. Contraceptive counseling is a
family planning service. Therefore, CMS has determined that services such as the diagnosis and
1

http://www.uspreventiveservicestaskforce.org/uspstf/uspsstds.htm

Page 2 – State Medicaid Director
treatment of an STI are always provided “pursuant to” a family planning service. These services
will be eligible for Medicaid coverage as family planning related services, regardless of the
initial purpose of the visit.
States continue to have the authority to adopt reasonable definitions of the scope of family
planning-related services for purposes of the coverage available to this eligibility group. In
addition, states must ensure that providers of family planning services use correct billing
procedures to properly code claims, and that states use the correct federal reimbursement rate
when claiming for family planning and family planning related services.
Clarification of Family Planning Visits for Men
In our 2010 SMD letter, CMS noted that one example of a family planning-related service would
be a family planning visit for men. This family planning visit may include a physical and
laboratory tests, as well as contraceptive counseling. CMS is clarifying that a visit for
contraceptive counseling for men should be considered a family planning visit, not family
planning-related. CMS does not believe there is any reason to make a distinction between
contraceptive counseling for men versus women. Therefore, these services for men would also
be eligible for the enhanced Federal Financial Participation (FFP) available for a family planning
service.
States may begin to claim FFP based on this policy clarification effective with the date of
issuance of this letter. CMS will not consider retrospective claims for additional FFP.
Prior letters on this subject were issued on July 2, 2010 and can be accessed at
http://downloads.cms.gov/cmsgov/archived-downloads/SMDL/downloads/SMD10013.pdf.
If you have any questions regarding this information, please contact Barbara C. Edwards,
Director, Disabled and Elderly Health Programs Group, at 410-786-7089.
Sincerely,
/s/
Cindy Mann
Director

cc:
CMS Regional Administrators
CMS Associate Regional Administrators
Division of Medicaid and Children’s Health Operations

Page 3 – State Medicaid Director
Matt Salo
Executive Director
National Association of Medicaid Directors
Melinda Becker,
Director, Health and Human Services Committee
National Governors Association
Ron Smith
Director
Legislative Affairs
American Public Human Services Association
Debra Miller
Director for Health Policy
Council of State Governments
Joy Wilson
Director, Health Committee
National Conference of State Legislatures
Christopher Gould
Director, Government Relations
Association of State and Territorial Health Officials
Alan R. Weil, J.D., M.P.P.
Executive Director
National Academy for State Health Policy

